     Case 1:21-cv-00008-GNS Document 9 Filed 03/04/21 Page 1 of 7 PageID #: 39




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                              BOWLING GREEN DIVISION

XAVIER CORDELL CONWELL                                                                 PLAINTIFF

v.                                                       CIVIL ACTION NO. 1:21-CV-P8-GNS

WARREN COUNTY JAIL                                                                   DEFENDANT

                          MEMORANDUM OPINION AND ORDER

        This is a pro se civil-rights action brought by a convicted prisoner pursuant to 42 U.S.C.

§ 1983. The Court has granted Plaintiff Xavier Cordell Conwell leave to proceed in forma

pauperis. This matter is before the Court for screening of Plaintiff’s amended complaint (DN 8)

pursuant to 28 U.S.C. § 1915A. For the reasons set forth below, the Court will dismiss some

claims but allow others to proceed.

                                                  I.

        In the amended complaint, Plaintiff names as Defendants the Warren County Regional

Jail (WCRJ), WCRJ Jailer Stephen Harmon, Southern Health Partners (SHP), and SHP Nurse

Jana Marple. Plaintiff sues Defendants Harmon and Marple in both their official and individual

capacities.

        Plaintiff alleges that he tested positive for the coronavirus at WCRJ in December 2020.

He states that prior to this positive test, he was housed in a small cell with inmates who had

tested positive for the coronavirus, where it “was impossible for the Plaintiff to social distance.”

He further alleges that the “medical staff did not even check [on him]” and “sent Jail officers to

tell him there was ‘no treatment’ for the coronavirus.” He also states that “jail staff ignored

Plaintiff’s complaints for medical help would not even alert medical staff and when medical staff

was alerted for inffected Plaintiff they ignored him.” Plaintiff alleges that since he tested
  Case 1:21-cv-00008-GNS Document 9 Filed 03/04/21 Page 2 of 7 PageID #: 40




positive for the coronavirus, he has suffered from “bad pains, heart problems, blood pressure

problems, and a lot of other health problems . . . .” Plaintiff concludes by stating that “Medical

staff or Jail staff are not taking precautions or providing treatment for coronavirus. Simply

issuing masks is not treatment.”

         As relief, Plaintiff seeks damages and injunctive relief in the form of “adequate health

care.”

                                                   II.

         When a prisoner initiates a civil action seeking redress from a governmental entity,

officer, or employee, the trial court must review the complaint and dismiss the complaint, or any

portion of it, if the court determines that the complaint is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. See § 1915A(b)(1), (2); McGore v. Wrigglesworth, 114 F.3d 601,

604 (6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007).

         In order to survive dismissal for failure to state a claim, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). “[A] district court must (1) view the complaint

in the light most favorable to the plaintiff and (2) take all well-pleaded factual allegations as

true.” Tackett v. M & G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing

Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009) (citations omitted)). “But the district

court need not accept a ‘bare assertion of legal conclusions.’” Tackett, 561 F.3d at 488 (quoting



                                                    2
  Case 1:21-cv-00008-GNS Document 9 Filed 03/04/21 Page 3 of 7 PageID #: 41




Columbia Natural Res., Inc. v. Tatum, 58 F.3d 1101, 1109 (6th Cir. 1995)). “A pleading that

offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action will

not do.’ Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual

enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555, 557).

       Although this Court recognizes that pro se pleadings are to be held to a less stringent

standard than formal pleadings drafted by lawyers, Haines v. Kerner, 404 U.S. 519, 520-21

(1972); Jourdan v. Jabe, 951 F.2d 108, 110 (6th Cir. 1991), “[o]ur duty to be ‘less stringent’

with pro se complaints does not require us to conjure up unpled allegations.” McDonald v. Hall,

610 F.2d 16, 19 (1st Cir. 1979) (citation omitted). And this Court is not required to create a

claim for Plaintiff. Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975).

To command otherwise would require the Court “to explore exhaustively all potential claims of a

pro se plaintiff, [and] would also transform the district court from its legitimate advisory role to

the improper role of an advocate seeking out the strongest arguments and most successful

strategies for a party.” Beaudett v. City of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985).

                                                 III.

       “Section 1983 creates no substantive rights, but merely provides remedies for

deprivations of rights established elsewhere.” Flint ex rel. Flint v. Ky. Dep’t of Corr., 270 F.3d

340, 351 (6th Cir. 2001). Two elements are required to state a claim under § 1983. Gomez v.

Toledo, 446 U.S. 635 (1980). “[A] plaintiff must allege the violation of a right secured by the

Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

“Absent either element, a section 1983 claim will not lie.” Christy v. Randlett, 932 F.2d 502,

504 (6th Cir. 1991).



                                                  3
  Case 1:21-cv-00008-GNS Document 9 Filed 03/04/21 Page 4 of 7 PageID #: 42




       A. Individual-Capacity Claims

               1. Defendant Jailer Harmon

       Plaintiff does not make any specific allegations against Defendant Harmon in the

amended complaint. Thus, the Court assumes Plaintiff is suing him based on his role as the

supervisor of the WCRJ. However, the doctrine of respondeat superior, or the right to control

employees, does not apply in § 1983 actions to impute liability onto supervisors. Monell v. New

York City Dep’t of Soc. Servs., 436 U.S. 658, 691 (1978); Taylor v. Mich. Dep’t of Corr., 69 F.3d

76, 80-81 (6th Cir. 1995); Bellamy v. Bradley, 729 F.2d 416, 421 (6th Cir. 1984). “Because

§ 1983 liability cannot be imposed under a theory of respondeat superior, proof of personal

involvement is required for a supervisor to incur personal liability.” Miller v. Calhoun Cty.,

408 F.3d 803, 817 n.3 (6th Cir. 2005). “At a minimum, a § 1983 plaintiff must show that a

supervisory official at least implicitly authorized, approved or knowingly acquiesced in the

unconstitutional conduct of the offending subordinate.” Bellamy v. Bradley, 729 F.2d 416,

421 (6th Cir. 1984). There is no respondeat superior liability where the plaintiff alleges only

that the defendant merely failed to act or control employees. Shorts v. Bartholomew, 255 F.

App’x 46, 53 (6th Cir. 2007); Salehpour v. Univ. of Tenn., 159 F.3d 199, 206 (6th Cir. 1998).

       Thus, because Plaintiff does not allege that Defendant Harmon directly participated in the

alleged conduct or that he authorized, approved, or knowingly acquiesced in it, Plaintiff’s

individual-capacity claim against Defendant Harmon will be dismissed for failure to state a claim

upon which relief may be granted.

               2. Defendant Nurse Marple

       It is a basic pleading essential that a plaintiff attribute factual allegations to particular

defendants. See Twombly, 550 U.S. at 544 (holding that, in order to state a claim, a plaintiff



                                                   4
  Case 1:21-cv-00008-GNS Document 9 Filed 03/04/21 Page 5 of 7 PageID #: 43




must make sufficient allegations to give a defendant fair notice of the claim). The Sixth Circuit

“has consistently held that damage claims against government officials arising from alleged

violations of constitutional rights must allege, with particularity, facts that demonstrate what

each defendant did to violate the asserted constitutional right.” Lanman v. Hinson, 529 F.3d 673,

684 (6th Cir. 2008) (citing Terrance v. Northville Reg’l Psych. Hosp., 286 F.3d 834, 842 (6th

Cir. 2002)). Where a person is named as a defendant without an allegation of specific conduct,

the complaint is subject to dismissal, even under the liberal construction afforded to pro se

complaints. See Frazier v. Michigan, 41 F. App’x 762, 764 (6th Cir. 2002) (dismissing the

plaintiff’s claims where the complaint did not allege with any degree of specificity which of the

named defendants were personally involved in or responsible for each alleged violation of

rights); Griffin v. Montgomery, No. 00-3402, 2000 U.S. App. LEXIS 30782, at *2 (6th Cir.

Nov. 30, 2000) (requiring allegations of personal involvement against each defendant)).

       Plaintiff only lists Defendant Marple as a Defendant in the caption and parties section of

the amended complaint form. He does not make any allegations against her in the “Statement of

Claims” section of the amended complaint or state how she was directly involved in any of the

alleged wrongdoing. Plaintiff, therefore, fails to state a claim against Defendant Marple, and the

individual-capacity claim against her will be dismissed for failure to state a claim upon which

relief may be granted.

       B. Remaining Claims

       Defendant WCRJ is not a “person” subject to suit under § 1983 because municipal

departments, such as jails, are not suable under § 1983. See Marbry v. Corr. Med. Servs., No.

99-6706, 2000 U.S. App. LEXIS 28072, at *2 (6th Cir. Nov. 6, 2000). In this situation, Warren

County is the proper Defendant. See Smallwood v. Jefferson Cty. Gov’t, 743 F. Supp. 502. 503



                                                  5
  Case 1:21-cv-00008-GNS Document 9 Filed 03/04/21 Page 6 of 7 PageID #: 44




(W.D. Ky. 1990). The Court, therefore, will construe the claim against WCRJ as a claim brought

against Warren County and direct the Clerk of Court to substitute Warren County for Defendant

WCRJ.

        The Court next turns to Plaintiff’s official-capacity claims. “Official-capacity suits . . .

‘generally represent [] another way of pleading an action against an entity of which an officer is

an agent.’” Kentucky v. Graham, 473 U.S. 159, 166 (1985) (quoting Monell, 436 U.S. at 691

n.55). Thus, Plaintiff’s official-capacity claim against WCRJ Jailer Harmon is actually against

Warren County, and his official-capacity claim against SHP Nurse Marple is actually against

SHP. For this reason, the official-capacity claims against Defendants Harmon and Marple will

be dismissed as redundant to the claims against Warren County and SHP, respectively. See

Smith v. Brevard Cty., 461 F. Supp. 2d 1243, 1251 (M.D. Fla. 2006) (dismissing claims against

individuals sued in their official capacity as redundant where their employer was also named as a

defendant); Smith v. Bd. of Cty. Comm’rs of Cty. of Lyon, 216 F. Supp. 2d 1209, 1219-20 (D.

Kan. 2002) (dismissing the claim against the sheriff sued only in his official capacity as

redundant since the governmental entity of which he was an officer or agent was also a defendant

in the action).

        Upon review of the amended complaint, the Court will allow an Eighth Amendment

claim for deliberate indifference to safety to proceed against Warren County and an Eighth

Amendment claim for deliberate indifference to Plaintiff’s serious medical needs to proceed

against SHP. In allowing these claims to proceed, the Court passes no judgment upon their merit

or upon the ultimate outcome of this action.




                                                  6
      Case 1:21-cv-00008-GNS Document 9 Filed 03/04/21 Page 7 of 7 PageID #: 45




                                                 IV.

         For the reasons set forth herein, and the Court being otherwise sufficiently advised,

         IT IS ORDERED that Plaintiff’s claim against Defendant WCRJ and his official-

capacity claim against Defendant Harmon are DISMISSED as redundant to Plaintiff’s

continuing claim against Warren County and that Plaintiff’s official-capacity claim against

Defendant Marple is DISMISSED as redundant to Plaintiff’s continuing claim against SHP.

         IT IS FURTHER ORDERED that the individual-capacity claims against Defendant

Harmon and Marple are DISMISSED pursuant to 28 U.S.C. § 1915A(b)(1) for failure to state a

claim upon which relief may be granted.

         The Clerk of Court is DIRECTED to substitute Warren County for the Warren

County Regional Jail on the docket sheet.

         The Clerk of Court is further DIRECTED to terminate Defendants Harmon and

Marple as parties to this action.

         The Court will enter a separate Service and Scheduling Order to govern the claims it has

allowed to proceed.

Date:    March 4, 2021




cc:     Plaintiff, pro se
        Defendants
        Warren County Attorney
4416.011




                                                  7
